NO. 07-05-0387-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

FEBRUARY 15, 2006
______________________________

DOUGLAS D. COX,


			Appellant


v.

THE STATE OF TEXAS, 


			Appellee


 _________________________________

FROM THE 140th DISTRICT COURT OF LUBBOCK COUNTY;

NO. 2005-409,333; HON. JIM BOB DARNELL, PRESIDING
_______________________________

ON ABATEMENT AND REMAND
_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
	Douglas D. Cox appeals his conviction for theft from a person 65 or over, enhanced. 
The clerk's record was filed on January 11, 2006.  The reporter's record was due on
January 26, 2006.  On January 30, 2006, court reporter Charles Hanshew filed a request
for extension, which the trial court granted to February 15, 2006 for his portion of the
record.  Hanshew also notified this Court that two other reporters, Teri Finney and Linda
Reeves, did  the majority of the trial.  On February 3, 2006, reporters Finney and Reeves
were notified by letter that their records were due and they were to complete and return the
status form no later than Monday, February 13, 2006.  No form, extension motion, or
record has been received by either reporter.
	Accordingly, we abate this appeal and remand the cause to the 140th District Court
of Lubbock County (trial court) for further proceedings.  Upon remand, the trial court shall
immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to
determine the following:
	1. 	why Finney and Reeves have not filed their portions of the reporter's record;
and, 


	when the reporter's record can reasonably be filed in a manner that
does not have the practical effect of depriving the appellant of his right
to appeal or of delaying the resolution of this appeal. 

 
	The trial court shall cause the hearing to be transcribed.  So too shall it 1) execute
findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be
developed a supplemental clerk's record containing its findings of fact and conclusions of
law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be
developed a reporter's record transcribing the evidence and arguments presented at the
aforementioned hearing.  Additionally, the district court shall then file the supplemental
record and reporter's record transcribing the hearing with the clerk of this court on or before
March 17, 2006.  Should further time be needed by the trial court to perform these tasks,
then same must be requested before March 17, 2006.
	It is so ordered.
									Per Curiam

Do not publish.